Title: To George Washington from Joseph Vose, 28 August 1782
From: Vose, Joseph
To: Washington, George


                  
                      Augt 28th 1782
                  
                  Agreeable to Genl Orders of the 26th Inst.
                  the Commanding Officers of Regiments meet at the Colonade and Appointed three persons to Inspect the shoes (Viz.) Colonel Vose Colonel Tupper and Major Throop, we immediately attended to the business, we found the shoes as follows, five thousand Pair call’d the old contract upon a Strict examination of them, we Judge that as many as one third Part of them are fifty Percent under Par. Twelve thousand pair call’d the new Contract upon examination we Judge that as many as ten pair to the hundred are Twenty five percent under par.
                  Exclusive of the ten Pair in the hundred we Judge them to be an exceeding fine loot of shoes.  In behalf of the Gentlemen,      
                                          
                            
                            J. Vose Colo.
                        
               